Citation Nr: 1701138	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975.  

These matters come to the Board of Veterans' Appeals (Board) from April 2010 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement indicating the Veteran's desire to cancel his previously requested hearing before the Board and to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement indicating the Veteran's desire to cancel his previously requested hearing before the Board and to withdraw his pending appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.  


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


